[xelb-20181231ex1010001.jpg]
EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated February
27, 2019 by and between XCel Brands, Inc., a Delaware corporation (the
“Company”) and James F. Haran (the “Executive”), each a “Party” and collectively
the “Parties.” This Agreement replaces and supersedes that certain second
amended and restated employment agreement made as of October 1, 2014, as amended
and restated by and between the Company and the Executive (the “Prior
Agreement”). Unless otherwise indicated, capitalized terms used herein are
defined in Section 2.1 of this Agreement. WHEREAS, the Company has determined
that it is in the best interests of the Company and its shareholders to enter
into an employment agreement with the Executive and the Executive is willing to
serve as an employee of the Company. NOW, THEREFORE, in consideration of the
mutual covenants and agreements set forth herein, it is agreed by and between
the Executive and the Company as follows: ARTICLE I. EMPLOYMENT TERMS 1.1.
Employment. The Company will employ the Executive, and the Executive accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 1.4(a) hereof (the “Employment Period”). 1.2. Position and Duties.
(a) Generally. The Executive shall serve as the Chief Financial Officer of the
Company and, in such capacity shall be responsible for the general management of
the financial affairs of the Company, shall perform such duties as are
customarily performed by an officer with similar title and responsibilities of a
company of a similar size and shall have such power and authority as shall
reasonably be required to enable him to perform his duties hereunder; provided,
however, that in exercising such power and authority and performing such duties,
he shall at all times be subject to the authority, control and direction of the
Board of Directors and the Chief Executive Officer of the Company. (b) Duties
and Responsibilities. The Executive shall report to the Chief Executive Officer
of the Company and shall devote his full business time and attention to the
business and affairs of the Company and its Subsidiaries. The Executive shall
perform his duties and responsibilities in a diligent, trustworthy, businesslike
and efficient manner and shall use his best efforts during the Employment Period
to protect, encourage and promote the best interests of the Company and its
stockholders. The Executive shall not engage in any other business activities
that could reasonably be expected to conflict with the Executive’s duties,
responsibilities and obligations hereunder. During the Employment Period, the
Executive shall promptly bring to the Company or its Subsidiaries, as
applicable, all investment or business opportunities relating to the Business of
which the Executive becomes aware. 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010002.jpg]
(c) Principal Office. The principal place of performance by the Executive of his
duties hereunder shall be the Company’s principal executive offices in the New
York Metropolitan area, although the Executive may be required from time to time
to travel outside of the area where the Company’s principal executive offices
are located in connection with the business of the Company. 1.3. Compensation.
(a) Base Salary. The Executive’s annual base salary during the Employment Period
shall be $366,000.00 (the “Base Salary”). The Base Salary will be payable to the
Executive by the Company in regular installments in accordance with the
Company’s general payroll practices. The Executive shall receive such increases
(but not decreases) in his Base Salary as the Board of Directors, or the
compensation committee of the Board of Directors (the “Compensation Committee”),
may approve in its sole discretion from time to time. Following the two-year
anniversary of the Effective Date, the Base Salary shall be reviewed at least
annually. (b) Cash Bonus. Executive shall be eligible for annual cash bonuses
(“Cash Bonus”) for each completed fiscal year (subject to Section 1.4 hereof) of
the Company during the Term in accordance with this Section 1.3(b). The Cash
Bonus for any fiscal year shall be an amount equal to the IP Income Bonus plus
the EBITDA Bonus. The “IP Income Bonus” for any fiscal year shall be in an
amount equal to 0.23% of all income generated from sales of the Company’s
products and by the trademarks and other intellectual property owned, operated
or managed by the Company (“IP Income”) in excess of $12,000,000 earned in
accordance with GAAP by the Company in such fiscal year, however, that any IP
Income generated through Net Sales, shall be multiplied by (i) 7%, in the case
of Net Sales from wholesale sales and private label sales and (ii) 3%, in the
case of Net Sales from e-commerce sales though the Company’s web sites; provided
that the Cash Bonus for such year shall be reduced by the amount paid to the
Executive pursuant to Section 1.3 (b) (ii) for such year. The “EBITDA Bonus” for
any fiscal year shall be an amount equal to 0.375% of the Company’s Adjusted
EBITDA for such fiscal year. The Cash Bonus shall be paid to the Executive on
the date that is the earlier of (i) the 90th day following the end of the fiscal
year to which the Cash Bonus relates and (ii) the first business day following
the date the Company’s annual report on Form 10-K for the fiscal year to which
the Cash Bonus relates is filed with the Securities and Exchange Commission.
Notwithstanding the foregoing, all payments of Cash Bonuses shall be made on a
date that allows such payments to comply with the requirements of Section 409A
of the Code. Executive shall be eligible to receive a pro rata portion of the
Cash Bonus if Executive’s employment is less than a full year or ceases prior to
the end of the calendar year for which a Cash Bonus has not yet been paid.
Provided the Executive is in employed in good standing on (i) the date hereof,
the Executive shall be awarded a $10,000 cash bonus, (ii) June 30, 2019, the
Executive shall be awarded a $30,000 cash bonus, (iii) June 30, 2020, the
Executive shall be awarded a $30,000 cash bonus (collectively, the “Fixed Cash
Bonus”), which, in the case of clauses (ii) and (iii), shall be payable within
30 days of each such date. 2 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010003.jpg]
(c) Withholding. All payments made under this Agreement (including Base Salary,
Cash Bonus payments, and other amounts) shall be subject to withholding for
income taxes, payroll taxes and other legally required deductions. (d) Expenses.
The Company will reimburse the Executive for all reasonable expenses incurred by
him in the course of performing his duties under this Agreement that are
consistent with the Company’s policies in effect at that time with respect to
travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses. All
expense reimbursement payments for documented expenses shall be made in
accordance with the Company expense reimbursement policy; provided, however,
that payments pursuant to this Section 1.3(d) shall be made within thirty (30)
days after the date that the Executive notifies the Company of such expense;
provided further that the Executive shall notify the Company of such expenses no
later than six (6) months after the end of the calendar year in which such
expenses were incurred. Notwithstanding the foregoing, the Company shall pay to
the Executive an automobile allowance of $1,500 per month. (e) Vacation; Holiday
Pay and Sick Leave. The Executive shall be entitled to four (4) weeks’ paid
vacation in each calendar year, which if not taken during any year may be
carried forward to any subsequent year. Executive shall receive holiday pay and
paid sick leave as provided to other executive employees of the Company. (f)
Additional Benefits. During the Employment Period, the Executive shall be
entitled to participate (for himself and, as applicable, his dependents) in the
group medical, life, 401(k) and other insurance programs, employee benefit plans
and perquisites which may be adopted by the Board, or the Compensation
Committee, from time to time, for participation by the Company’s senior
management or executives, as well as dental, life and disability insurance
coverage, with payment of, or reimbursement for, such insurance premiums by the
Company, subject to, in all cases, the terms and conditions established by the
Board with respect to such plans (collectively, the “Benefits”); provided,
however, that the Board, in its reasonable discretion, may revise the terms of
any Benefits so long as such revision does not have a disproportionately
negative impact on the Executive vis-à-vis other Company employees, to the
extent applicable. (g) Indemnification. The Executive shall be entitled to
indemnification by the Company in the same circumstances and to the same extent
as the other executive officers and directors of the Company, which
indemnification shall in no event be less favorable to the Executive than the
fullest scope of indemnification permitted by applicable Delaware law (or any
such greater scope of indemnification provided by agreement or by the terms of
the Company’s Certificate of Incorporation or By-Laws to any executive officer
or director of the Company). (h) Options. Upon execution of this Agreement, the
Company shall grant to the Executive Options (the “Options”) to purchase up to
Five Hundred Fifty Two Thousand Six Hundred Thirty Two (552,632) shares of the
Company’s common stock at an exercise price equal to the last sale price of the
common stock on the date of this Agreement. The Options shall be exercisable
until the ten (10) year anniversary of the date of this Agreement and shall
vest, subject 3 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010004.jpg]
to the Executive remaining employed with the Company and based upon the
Company’s common stock achieving Target Prices as follows: Target Prices Number
of Option Shares Vesting $3.00 157,895 $5.00 134,211 $7.00 110,526 $9.00 86,842
$11.00 63,158 . In the event that the Company elects from time to time during
the Employment Period to award to its senior management or executives,
generally, options to purchase shares of the Company’s stock or shares of
restricted stock pursuant to any stock option plan or similar program, the
Executive shall be entitled to participate in any such stock option plan or
similar program on a basis consistent with the participation of other senior
management or executives of the Company. 1.4. Term and Termination. (a)
Duration. The Employment Period shall commence on the Effective Date and shall
terminate two (2) years from the Effective Date (the “Term”), unless earlier
terminated by the Company or the Executive as set forth in this Section 1.4. The
Term shall renew automatically for one-year periods, unless either party gives
the other party written notice of its intention not to renew the Agreement no
later than 30 days prior to the expiration of the then current Term. The
Employment Period shall be terminated prior to the then-applicable expiration of
the Term upon the first to occur of (i) termination of the Executive’s
employment by the Company for Cause, (ii) termination of the Executive’s
employment by the Company without Cause, (iii) the Executive’s resignation with
Good Reason, (iv) the Executive’s resignation other than for Good Reason or (v)
the Executive’s death or Disability. The Executive shall not terminate the
Employment Period, with or without Good Reason, unless he gives the Company
written notice that he intends to terminate the Employment Period at least 90
days prior to the Executive’s proposed Termination Date. As a condition to
Executive receiving any payments or benefits under Section 1.4(b) or Section
1.4(c), the Executive shall execute and deliver to the Company the General
Release in the form attached hereto as Exhibit A. (b) Severance Upon Termination
Without Cause, Upon Resignation by the Executive For Good Reason or Failure to
Renew Term. If the Employment Period is terminated by the Company without Cause
or if the Executive resigns for Good Reason, or if the Company fails to renew
the Term (in which case termination of the Executive’s employment shall be
effective at the expiration of the then-current Term), then the Executive will
be entitled to receive 4 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010005.jpg]
(1) any unpaid Base Salary through and including the Termination Date and any
other amounts, including any amounts due for Cash Bonus, or other entitlements
then due and owing to the Executive as of the Termination Date; (2) an amount
equal to the Executive’s Base Salary (at the rate in effect on the date the
Executive’s employment is terminated) for a 12-month period following the
Executive’s termination of employment as described in this Section 1.4(b) ,
payable in a lump sum on the date that is six months following the Executive’s
“separation from service” (within the meaning of Section 409A of the Code)
occurring in connection with such termination and (3) continue to participate in
the Company’s group medical plan on the same basis as he previously participated
or receive payment of, or reimbursement for, COBRA premiums (or, if COBRA
coverage is not available, reimbursement of premiums paid for other medical
insurance in an amount not to exceed the COBRA premium) for a one-year period
following the Executive’s termination of employment; provided that if the
Executive is provided with health insurance coverage by a successor employer,
any such coverage and reimbursement by the Company shall cease (each of clauses
(1), (2) and (3) referred to as the “Severance Payment”). The Executive also
shall be entitled to receive payment for all reimbursable expenses or other
entitlements then due and owing to the Executive as of the Termination Date. If
the Executive breaches his obligations under Section 1.6, 1.7, 1.8 or 1.9 of
this Agreement, the Company’s obligation to make any Severance Payments and
provide any Benefits shall cease as of the date of such breach; provided, that
if the Executive cures such breach within 10 days of receiving written notice
from the Company of such breach (which notice the Company shall provide promptly
to the Executive after learning of such breach), the Company shall promptly pay
all Severance Payments not made during such period of dispute and resume making
Severance Payments and providing Benefits promptly following such cure. (c)
Severance upon a Change of Control. Anything contained herein to the contrary
notwithstanding, in the event the Executive’s employment hereunder is terminated
within twelve (12) months following a Change of Control by the Company without
Cause or by the Executive with Good Reason, the Executive shall be entitled to
receive the Severance Payment as described in sub-section (b)(2) above;
provided, however, that if such lump sum Severance Payment, either alone or
together with other payments or benefits, either cash or non-cash, that the
Executive has the right to receive from the Company, including, but not limited
to, accelerated vesting or payment of any deferred compensation, options, stock
appreciation rights or any benefits payable to the Executive under any plan for
the benefit of employees, would constitute an “excess parachute payment” (as
defined in Section 280G of the Code), then such lump sum severance payment or
other benefit shall be reduced to the largest amount that will not result in
receipt by the Executive of an “excess parachute payment.” The determination of
the amount of the payment described in this subsection shall be made by the
Company’s independent auditors at the sole expense of the Company. For purposes
of clarification the value of any options described above will be determined by
the Company’s independent auditors using a Black-Scholes valuation methodology.
Upon a Change of Control, notwithstanding the vesting and exercisability
schedule in any stock option or other grant agreement between the Company and
the Executive, all unvested stock options, shares of restricted stock and other
equity awards granted by the Company to the Executive pursuant to any such
agreement shall immediately vest, and all such stock options shall become
exercisable and shall remain exercisable for the lesser of 180 days after the
date of the Change of Control or the remaining term of the applicable option. 5
135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010006.jpg]
(d) Death and Disability. In the event of the death or Disability of the
Executive, the Company shall pay the Executive his Base Salary through the
Termination Date, at the rate then in effect, and all expenses or accrued
Benefits arising prior to such termination which are payable to the Executive
pursuant to this Agreement through the Termination Date. Any other rights and
benefits the Executive may have under employee benefit plans and programs of the
Company generally in the event of the Executive’s Disability shall be determined
in accordance with the terms of such plans and programs. In the event of
Executive’s death, any rights and benefits that the Executive’s estate or any
other person may have under employee benefit plans and programs of the Company
generally in the event of the Executive’s death shall be determined in
accordance with the terms of such plans and programs. (e) Salary and Other
Payments Through Termination. If the Executive’s employment with the Company is
terminated during the Term (i) by the Company for Cause or (ii) by the Executive
other than for Good Reason, the Executive will be entitled to receive his Base
Salary through the Termination Date, but will not be entitled to receive any
Severance Payments or Benefits after the Termination Date. The Executive shall
be entitled to receive payment for all reimbursable expenses or other
entitlements then due and owing to the Executive as of the Termination Date. (f)
Other Rights. Except as set forth in this Section 1.4 and Section 1.3, all of
the Executive’s rights to receive Base Salary, Benefits and the Cash Bonuses
hereunder (if any) which accrue or become payable after the termination of the
Employment Period shall cease upon such termination. (g) Continuing Benefits.
Notwithstanding Section 1.4(f), termination pursuant to this Section 1.4 shall
not modify or affect in any way whatsoever any vested right of the Executive to
benefits payable under any retirement or pension plan or under any other
employee benefit plan of the Company, and all such benefits shall continue, in
accordance with, and subject to, the terms and conditions of such plans, to be
payable in full to, or on account of, the Executive after such termination. (h)
No Duty of Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Article I by seeking other employment
or otherwise. 1.5. Confidential Information. (a) The Executive shall not
disclose or, directly or indirectly, use at any time, during the Employment
Period or thereafter, any Confidential Information (as defined below) of which
the Executive is or becomes aware, whether or not such information is developed
by him, alone or with others, except to the extent that (i) such disclosure or
use is required by the Executive’s performance of the duties assigned to the
Executive by the Board, (ii) the Executive is required by subpoena or similar
process to disclose or discuss any Confidential Information, provided, that in
such case, the Executive shall promptly inform the Company in writing of such
event, shall cooperate with the Company in attempting to obtain a protective
order or to otherwise limit or restrict such disclosure to the greatest extent
possible, and shall disclose only that portion of the Confidential Information
as is strictly required, or (iii) such Confidential Information is or becomes
generally known to and available for use by the public, other than as a result
of any action 6 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010007.jpg]
or inaction directly or indirectly by the Executive. At the Company’s expense,
the Executive shall take all appropriate steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive acknowledges that the Confidential Information obtained by
him during the course of his employment with the Company is the sole and
exclusive property of the Company and its Subsidiaries, as applicable. (b) The
Executive understands that the Company and its Subsidiaries will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the part of the Company and its Subsidiaries
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the Employment Period and in the period
specified in such confidentiality agreements, and without in any way limiting
the provisions of Section 1.5(a) above, the Executive will hold Third Party
Information in confidence, consistent with the obligations applicable to
Confidential Information of the Company generally, and will not disclose to
anyone (other than personnel and agents of the Company or its Subsidiaries who
need to know such information in connection with their work for the Company or
its Subsidiaries) or use, except in connection with his work for the Company or
its Subsidiaries, Third Party Information unless expressly authorized by the
Board in writing. (c) As used in this Agreement, the term “Confidential
Information” means information that is not generally known to the public and
that is related in any way to the actual or anticipated business of the Company,
its Subsidiaries, its Affiliates or any of their respective predecessors in
interest, including but not limited to (i) business development, growth and
other strategic business plans, (ii) properties available for acquisition,
financing development or sale, (iii) accounting and business methods, (iv)
services or products and the marketing of such services and products, (v) fees,
costs and pricing structures, (vi) designs, (vii) analysis, (viii) drawings,
photographs and reports, (ix) computer software, including operating systems,
applications and program listings, (x) flow charts, manuals and documentation,
(xi) data bases, (xii) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xiii) copyrightable works, (xiv) all technology and trade secrets,
(xv) confidential terms of material agreements and customer relationships, and
(xvi) all similar and related information in whatever form or medium.
Confidential Information also expressly excludes Executive’s general know-how
and business contacts to the extent that the use of such information does not
violate or breach the terms of Section 1.9. 1.6. Inventions and Patents.
Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, products, methods, processes,
techniques, programs, designs, analyses, drawings, reports, patents,
copyrightable works and mask works (whether or not including any Confidential
Information) and all issuances, registrations or applications related thereto,
all other proprietary information or intellectual property and all similar or
related information (whether or not patentable) conceived, developed,
contributed to, made, or reduced to practice by Executive (either alone or with
others) while employed by Company or any of its Subsidiaries or Affiliates or
any of their respective predecessors in interest (including prior to the date of
this Agreement) or using the materials, facilities or resources of the Company
or any of its Subsidiaries or Affiliates or any of their respective predecessors
in interest (collectively, “Company Works”) is the sole and exclusive property
of the Company and its Subsidiaries. Executive hereby assigns all right, title
and interest in and to all Company Works to the Company and its Subsidiaries and
waives any moral rights he may have therein, without further obligation 7
135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010008.jpg]
or consideration. Any copyrightable work prepared in whole or in part by the
Executive will be deemed “a work made for hire” under Section 201(b) of the 1976
Copyright Act, and the Company and its Subsidiaries shall own all of the rights
comprised in the copyright therein. The Executive shall promptly and fully
disclose in writing all Company Works to the Company and shall cooperate with
the Company and its Subsidiaries to protect, maintain and enforce the Company’s
and its Subsidiaries’ interests in and rights to such Company Works (including,
without limitation, providing reasonable assistance in securing patent
protection and copyright registrations and executing all affidavits,
assignments, powers-of-attorney and other documents as reasonably requested by
the Company, whether such requests occur prior to or after termination of the
Executive’s employment with the Company). 1.7. Delivery of Materials Upon
Termination of Employment. As requested by the Company from time to time and in
any event upon the termination of the Executive’s employment with the Company,
the Executive shall promptly deliver to the Company, or at the Company’s
election, destroy, all copies and embodiments, in whatever form or medium, of
all Confidential Information, Company Works and other property and assets of the
Company and its Subsidiaries in the Executive’s possession or within his control
(including, but not limited to, office keys, access cards, written records,
notes, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes computers and handheld devices
(including all software, files and documents thereon) and any other materials
containing any Confidential Information or Company Works) irrespective of the
location or form of such material and, if requested by the Company, shall
provide the Company with written confirmation that all such materials have been
delivered to the Company or destroyed, as applicable. 1.8. Non-Compete and
Non-Solicitation Covenants. (a) The Executive acknowledges and agrees that the
Executive’s services to the Company and its Subsidiaries are unique in nature
and that the Company and its Subsidiaries would be irreparably damaged if the
Executive were to provide similar services to any Person competing with the
Company and its Subsidiaries or engaged in the Business. The Executive further
acknowledges that, in the course of his employment with the Company, he will
become familiar with the Company’s and its Subsidiaries’ trade secrets and with
other Confidential Information. During the Noncompete Period, he shall not,
directly or indirectly, whether for himself or for any other Person, permit his
name to be used by or participate in any business or enterprise (including,
without limitation, any division, group or franchise of a larger organization)
that engages or proposes to engage in the Business in the Restricted
Territories, other than the Company and its Subsidiaries or except as otherwise
directed or authorized by the Board. For purposes of this Agreement, the term
“participate in” shall include, without limitation, having any direct or
indirect interest in any Person, whether as a sole proprietor, owner,
stockholder, partner, member, joint venturer, creditor or otherwise, or
rendering any direct or indirect service or assistance to any Person (whether as
a director, officer, supervisor, employee, agent, consultant or otherwise).
Nothing herein will prohibit the Executive from mere passive ownership of not
more than five percent (5%) of the outstanding stock of any class of a publicly
held corporation whose stock is traded on a national securities exchange or in
the over-the-counter market. As used herein, the phrase “mere passive ownership”
shall include voting or otherwise granting any consents or approvals required to
be obtained from such Person as an owner of stock or other ownership 8
135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010009.jpg]
interests in any entity pursuant to the charter or other organizational
documents of such entity, but shall not include, without limitation, any
involvement in the day-to-day operations of such entity. (b) During the
Nonsolicitation Period, the Executive will not directly, or indirectly through
another Person, solicit, induce or attempt to induce any customer, supplier,
licensee, or other business relation of the Company or any of its Subsidiaries,
or solicit, induce or attempt to induce any person who is, or was during the
then-most recent 12-month period, a corporate officer, general manager or other
employee of the Company or any of its Subsidiaries to terminate such employee’s
employment with the Company or any of its Subsidiaries, or hire any such person
unless such person’s employment was terminated by the Company or any of its
Subsidiaries, or in any way interfere with the relationship between any such
customer, supplier, licensee, employee or business relation and the Company or
any of its Subsidiaries. The Executive acknowledges and agrees that the Company
and its Subsidiaries would be irreparably damaged if the Executive were to
breach any of the provisions contained in this Section 1.8(b). (c) Executive
acknowledges that this Agreement, and specifically, this Section 1.8, does not
preclude Executive from earning a livelihood, nor does it unreasonably impose
limitations on Executive’s ability to earn a living. In addition, Executive
agrees and acknowledges that the potential harm to the Company of its
non-enforcement outweighs any harm to Executive of its enforcement by injunction
or otherwise. 1.9. Enforcement. If, at the time of enforcement of Section 1.5,
1.6, 1.7, 1.8, 1.9 or 1.10, a court holds that the restrictions stated herein
are unreasonable under circumstances then existing, the Parties agree that, to
the extent permitted by applicable law, the maximum period, scope or
geographical area reasonable under such circumstances will be substituted for
the Noncompete Period, scope or area. Because the Executive’s services are
unique and because the Executive has access to Confidential Information and
Company Works, the Parties agree that money damages would be an inadequate
remedy for any breach of Section 1.5, 1.6, 1.7, 1.8, 1.9 or 1.10 . Therefore, in
the event of a breach or threatened breach of Section 1.5, 1.6, 1.7, 1.8, 1.9 or
1.10, the Company or any of its Subsidiaries or any of their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security). The Parties hereby acknowledge and agree that (a) performance of the
services of the Executive hereunder may occur in jurisdictions other than the
jurisdiction whose law the Parties have agreed shall govern the construction,
validity and interpretation of this Agreement, (b) the law of the State of New
York shall govern construction, validity and interpretation of this Agreement to
the fullest extent possible, and (c) Section 1.5, 1.6, 1.7, 1.8, 1.9 or 1.10
shall restrict the Executive only to the extent permitted by applicable law.
1.10. Survival. Sections 1.5, 1.6, 1.7, 1.8, 1.9 and 1.10 will survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period. 9 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010010.jpg]
ARTICLE II. DEFINED TERMS 2.1. Definitions. For purposes of this Agreement, the
following terms will have the following meanings: “Adjusted EBITDA” shall mean
for any period, for the Company and its subsidiaries on a consolidated basis
(without duplication), an amount equal to (a) consolidated net income (as
determined in accordance with generally accepted accounting principles of the
United States of America as in effect from time to time) (“Consolidated Net
Income”) for such period, minus, (b) to the extent included in calculating
Consolidated Net Income, the sum of, without duplication, (i) income tax credits
for such period, and (ii) gain from extraordinary or non-recurring items for
such period (including, without limitation, non-cash items related to purchase
accounting), plus (c) the following to the extent deducted in calculating such
Consolidated Net Income, (i) interest expense and other finance costs (whether
cash or non-cash) for such period (ii) the provision for federal, state, local
and foreign income taxes for such period, (iii) the amount of depreciation and
amortization expense for such period, (iv) the transaction fees, costs and
expenses incurred in connection with any subsequent asset, brand, stock
acquisition or joint venture or similar transaction in such period, (v) all
other extraordinary or non-recurring non-cash charges (including, without
limitation, non-cash items related to purchase accounting and non-cash items
related to earn-outs) and (vi) non-cash stock or equity compensation in such
period. “Business” means the business of acquiring and licensing consumer brands
worldwide. “Cause” means with respect to the Executive, the occurrence of one or
more of the following: (i) conviction of a felony involving moral turpitude,
misappropriation of Company property, embezzlement of Company funds or violation
of the securities laws relating to the Company, (ii) persistent and repeated
refusal to comply with no less than three written directives of the Board with
respect to an item that the Board deems material to the business prospects
and/or operations of the Company, (iii) reporting to work under the influence of
alcohol or illegal drugs, or the use of illegal drugs (whether or not at the
workplace), or (iv) any willful breach of Sections 1.6, 1.7, 1.8 or 1.9 of this
Agreement. Notwithstanding the foregoing, termination by the Company for Cause
(other than pursuant to clause (i) above) shall not be effective until and
unless (i) Executive fails to cure such alleged act or circumstance within 30
days of receipt of notice thereof, to the satisfaction of the Board in the
exercise of its reasonable judgment (or, if within such 30- day period the
Executive commences and proceeds to take all reasonable actions to effect such
cure, within such reasonable additional time period (no longer than 60 days) as
may be necessary), and (ii) notice of intention to terminate for Cause has been
given by the Company within sixty (60) days after the Board learns of the act,
failure or event constituting Cause, and (iii) the Board has voted (at a meeting
of the Board duly called and held as to which termination of Executive is an
agenda item) by a vote of at least two-thirds of the members of the Board to
terminate Executive for Cause after Executive has been given notice of the
particular acts or circumstances which are the basis for the termination for
Cause and has been afforded an opportunity to appear with counsel and present
his positions at such meeting and to present his case thereat, and (iv) the
Board has given notice of termination to Executive within five days after such
meeting voting in favor of 10 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010011.jpg]
termination. “Change of Control” means the occurrence of any of the following
(i) a merger or consolidation to which the Company is a party (other than one in
which the stockholders of the Company prior to the event own a majority of the
voting power of the surviving or resulting corporation) (ii) a sale, lease,
transfer, exclusive license or other disposition of all or substantially all of
the assets of the Company, or (iii) a sale or transfer by the Company’s
stockholders of voting control, in a single transaction or a series of
transactions. “Code” means the Internal Revenue Code of 1986 and the Treasury
regulations thereunder, each as amended from time to time. “Disability” shall
have the meaning set forth in a policy or policies of long-term disability
insurance, if any, the Company obtains for the benefit of itself and/or its
employees. If there is no definition of “disability” applicable under any such
policy or policies, if any, then the Executive shall be considered disabled due
to mental or physical impairment or disability, despite reasonable
accommodations by the Company and its Subsidiaries, to perform his customary or
other comparable duties with the Company or its Subsidiaries immediately prior
to such disability for a period of at least 120 consecutive days or for at least
180 non-consecutive days in any 12- month period. “Effective Date” means January
1 2019. “Fiscal Year” means the fiscal year of the Company and its Subsidiaries.
“GAAP” – Means in accordance with generally accepted account principles and
consistent with the Company’s revenue recognition policy. “Good Reason” means
the occurrence, without the Executive’s written consent, of one or more of the
following events: (i) the Company reduces the amount of Executive’s Base Salary
or target or Maximum Cash Bonuses, (ii) the Company requires that the Executive
relocate his principal place of employment to a site that is more than 50 miles
from the Company’s offices in the New York area or if the Company changes the
location of its headquarters without the consent of Executive to a location that
is more than 50 miles from such location, (iii) the Company materially reduces
the Executive’s responsibilities or removes the Executive from the position of
Senior Vice President other than pursuant to a termination of his employment for
Cause, or upon the Executive’s death or Disability, (iv) the failure or
unreasonable delay of the Company to provide to the Executive any of the
payments or benefits contemplated hereby or (v) the Company otherwise materially
breaches the terms of this Agreement; provided that no such event shall
constitute Good Reason hereunder unless (a) the Executive shall have given
written notice to the Company of the Executive’s intent to resign for Good
Reason within 30 days after the Executive becomes aware of the occurrence of any
such event, which notice shall describe in reasonable detail the event or events
constitute the basis for the Executive’s intention to resign for Good Reason and
(b) such event or occurrence, if a breach susceptible to cure, shall not have
been cured or otherwise shall not have been resolved to the Executive’s
reasonable satisfaction, in each case within 30 days of the Company’s receipt of
such notice. In such case the Executive’s resignation 11
135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010012.jpg]
shall become effective on the 31st day after the Company’s receipt of the
aforementioned notice. “Net Sales” means wholesale and retail sales of products
directly by the Company (including under its brands and private label) to its
customers, including through direct-response television (i.e., QVC, Inc. and The
Home Shopping Network), less any returns, trade discounts, charge-backs.
“Noncompete Period” means the Employment Period and 12 months thereafter.
“Nonsolicitation Period” means the Employment Period and 12 months thereafter.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or the United States of America any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government. “Restricted Territories” means (i) the United States and its
territories and possessions and (ii) any foreign country in which the Company
engages in business as of the Termination Date. “Subsidiary” means, with respect
to any Person, any corporation, limited liability company, partnership,
association, or business entity of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a limited liability company, partnership, association, or
other business entity (other than a corporation), a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association, or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association, or other business entity gains or losses or
shall be or control any managing director or general partner or manager or
managing member of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a Subsidiary of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term Subsidiary refers to a
Subsidiary of the Company. “Target Price” shall mean the average closing sale
price of the Company’s common stock for any ten (10) consecutive trading days.
“Termination Date” means the effective date of the Executive’s termination of
employment with the Company. 12 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010013.jpg]
2.2. Other Definitional Provisions (a) Section references contained in this
Agreement are references to sections in this Agreement, unless otherwise
specified. Each defined term used in this Agreement has a comparable meaning
when used in its plural or singular form. Each gender-specific term used in this
Agreement has a comparable meaning whether used in a masculine, feminine or
gender- neutral form. (b) Whenever the term “including” (whether or not that
term is followed by the phrase “but not limited to” or “without limitation” or
words of similar effect) is used in this Agreement in connection with a listing
of items within a particular classification, that listing will be interpreted to
be illustrative only and will not be interpreted as a limitation on, or an
exclusive listing of, the items within that classification. ARTICLE III.
MISCELLANEOUS TERMS 3.1. Defense of Claims. The Executive agrees that, during
the Employment Period, and for a period of six months after termination of the
Executive’s employment, upon request by the Company, the Executive shall
reasonably cooperate with the Company in connection with any matters the
Executive worked on during his employment with the Company and any related
transitional matters. In addition, during the Employment Period and thereafter,
the Executive agrees to reasonably cooperate with the Company in the defense of
any claims or actions that may be made by or against the Company that affect the
Executive’s prior areas of responsibility or involve matters about which the
Executive has knowledge, except if the Executive’s reasonable interests are
adverse to the Company in such claim or action and provided that after the
Employment Period such level of cooperation shall be reasonable and shall take
due account of the Executive’s work and personal commitments. The Company agrees
to promptly reimburse the Executive for all of the Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
the Executive’s obligations under this Section 3.1. 3.2. Nondisparagement. The
Executive agrees to refrain from (i) making, directly or indirectly, any
derogatory comments concerning the Company or its Subsidiaries or any current or
former officers, directors, employees or shareholders thereof or (ii) taking any
other action with respect to the Company or its Subsidiaries which is reasonably
expected to result, or does result in, damage to the business or reputation of
the Company, its Subsidiaries or any of its current or former officers,
directors, employees or shareholders. The Company agrees to refrain from (i)
making, directly or indirectly, any derogatory comments concerning the Executive
or (ii) taking any other action with respect to the Executive which is
reasonably expected to result, or does result in, damage to the reputation of
the Executive. Notwithstanding anything to the contrary contained herein,
nothing in this Agreement shall prohibit or restrict either party from,
truthfully and in good faith: (i) making any disclosure of information required
by law; (ii) providing information to, or testifying or otherwise assisting in
any investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s or the Executive’s designated legal, compliance or human resources
officers; or (iii) filing, testifying, participating in or otherwise assisting
in a proceeding relating to an alleged 13 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010014.jpg]
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization. 3.3. Source of Payments. All payments provided under this
Agreement, other than payments made pursuant to a plan which provides otherwise
and except as otherwise provided herein, shall be paid in cash from the general
funds of the Company, and no special or separate fund shall be established, and
no other segregation of assets shall be made, to assure payment. The Executive
shall have no right, title or interest whatsoever in or to any investments which
the Company or its Subsidiaries may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company. 3.4. Notices. Any notice provided
for in this Agreement must be in writing and must be either personally
delivered, mailed by first class mail (postage prepaid and return receipt
requested), sent by reputable overnight courier service (charges prepaid) or
sent by facsimile (with receipt confirmed) to the recipient at the address or
facsimile number indicated below: To the Company: XCel Brands, Inc. 1333
Broadway 10th Floor New York, New York 10018 With a copy (which shall not
constitute notice) to: Blank Rome LLP The Chrysler Building 405 Lexington Avenue
New York, NY 10174-0208 Attn: Robert Mittman, Esquire Facsimile: (212) 885-5557
To the Executive: James F. Haran c/o XCel Brands, Inc. 1333 Broadway, 10th Floor
New York, New York 10018 or such other address or to the attention of such other
Person as the recipient Party will have specified by prior written notice to the
sending Party. Any notice under this Agreement will be deemed to have been given
when so delivered or sent. 3.5. Severability. Subject to the express provisions
of Section 1.10 relating to certain specified changes, whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
14 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010015.jpg]
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein. 3.6. Complete Agreement. This Agreement embodies the complete agreement
and understanding among the Parties with regard to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, which may have related to the subject
matter hereof in any way. To the extent that this Agreement provides greater
benefits to the Executive or fewer obligations of the Executive than available
or set forth under the Company’s employee handbook or other corporate policies,
then this Agreement shall prevail. 3.7. Counterparts. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. 3.8.
Assignment. Without the Executive’s consent, the Company may not assign its
rights and obligations under this Agreement except (i) to a “Successor” (as
defined below) or (ii) to an entity that is formed and controlled by the Company
or any of its Subsidiaries. This Agreement is personal to the Executive, and the
Executive shall not have the right to assign the Executive’s interest in this
Agreement, any rights under this Agreement or any duties imposed under this
Agreement, nor shall the Executive have the right to pledge, hypothecate,
transfer, assign or otherwise encumber the Executive’s right to receive any form
of compensation hereunder without the prior written consent of the Board. As
used in Sections 3.8 and 3.9, “Successor” shall include any Person that at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets of, or ownership interests in, the
Company and its Subsidiaries. 3.9. Successors and Assigns. This Agreement is
intended to bind and inure to the benefit of and be enforceable by the Company,
the Executive, and their respective heirs, successors and permitted assigns.
3.10. Choice of Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of New York. Any claim or controversy arising out of or in connection with
this Agreement, or the breach thereof, shall be adjudicated exclusively by the
Supreme Court, New York County, State of New York, or by a federal court sitting
in Manhattan in New York City, State of New York. The parties hereto agree to
the personal jurisdiction of such courts and agree to accept process by regular
mail in connection with any such dispute. 3.11. Waiver of Jury Trial. AS A
SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER
INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH
PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY. 15 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010016.jpg]
3.12. Legal Fees and Court Costs. In the event that any action, suit or other
proceeding in law or in equity is brought to enforce the provisions of this
Agreement, and such action results in the award of a judgment for money damages
or in the granting of any injunction in favor of the Company, all expenses
(including reasonable attorneys’ fees) of the Company in such action, suit or
other proceeding shall be paid by the Executive. In the event that any action,
suit or other proceeding in law or in equity is brought to enforce the
provisions of this Agreement, and such action results in the award of a judgment
for money damages or in the granting of any injunction in favor of the
Executive, all expenses (including reasonable attorneys’ fees and travel
expenses) of the Executive in such action, suit or other proceeding shall be
paid by the Company. 3.13. Remedies. Each Party will be entitled to enforce its
rights under this Agreement specifically, to recover damages and costs caused by
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. Subject to Section 3.12 , nothing herein shall prohibit
any arbitrator or judicial authority from awarding attorneys’ fees or costs to a
prevailing Party in any arbitration or other proceeding to the extent that such
arbitrator or authority may lawfully do so. 3.14. Amendment and Waiver. The
provisions of this Agreement may be amended or waived only with the prior
written consent of the Company and the Executive, and no course of conduct or
failure or delay in enforcing the provisions of this Agreement will affect the
validity, binding effect or enforceability of this Agreement. 3.15. Third Party
Beneficiaries. This Agreement will not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns and other than, in the event of the Executive’s death, his estate, to
which all of Executive’s rights and remedies set forth herein shall accrue.
3.16. The Executive’s Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other Person (or other agreement
with any other person containing a restriction on the Executive’s right to do
business or obligating him to do business with any other Person on a priority or
preferential basis), (c) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms and (d) upon the execution
and delivery of this Agreement by the Company, Executive shall not be in
violation of clause (i) set forth in the definition of Cause and shall not be
disabled. [SIGNATURE PAGE FOLLOWS] 16 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010017.jpg]
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above. XCEL BRANDS, INC. By: Name: Robert W. D’Loren
Title: Chairman and CEO James F. Haran 17 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010018.jpg]
EXHIBIT A FORM OF RELEASE I, James F. Haran, on behalf of myself and my heirs,
successors and assigns, in consideration of the performance by XCel Brands,
Inc., a Delaware corporation (together with its Subsidiaries, the “Company”), of
its material obligations under the Employment Agreement, dated as of February
27, 2019 (the “Agreement”), do hereby release and forever discharge as of the
date hereof the Company, its Affiliates, each such Person’s respective
successors and assigns and each of the foregoing Persons’ respective present and
former directors, officers, partners, stockholders, members, managers, agents,
representatives, employees (and each such Person’s respective successors and
assigns) (collectively, the “Released Parties”) to the extent provided below. 1.
I understand that any payments or benefits paid or granted to me under Section
1.4(b) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 1.4(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. 2. I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross- claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release), whether under
the laws of the United States or another jurisdiction and whether known or
unknown, suspected or claimed against the Company or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
have or may have, which arise out of or are connected with my employment with,
or my separation from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1866, as amended; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; Occupational
Safety and Health Act of 1970, as amended, under the Worker Adjustment and
Retraining Notification Act of 1988, as amended, under the Family and Medical
Leave Act of 1993, as amended, under the Fair Credit Reporting Act of 1970, as
amended, and under the Sarbanes-Oxley Act of 2002, under the Civil Rights Act of
1870, 42 U.S.C. § 1981, as amended, under the Civil Rights Act of 1871, as
amended, under the Americans With Disabilities Act of 1990, as amended, under
the Americans with Disabilities Act Amendments of 2008, under the Rehabilitation
Act of 1973, as amended, under the Immigration Reform and Control Act of 1986,
as amended, under the Vietnam Era Veterans Readjustment Assistance Act of 1974,
as amended, under the Uniformed Service 18 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010019.jpg]
Employment and Reemployment Rights Act of 1994, as amended, under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and any and
all claims under the New York State Human Rights Law, under the New York City
Human Rights Law, and under the New York Labor Laws, and any and all claims
under any other federal, state, or local labor law, civil rights law, fair
employment practices law, human rights law, family and medical leave law,
occupational safety and health law, whistleblower protection law, and equal pay
law; or any and all claims of slander, libel, defamation, invasion of privacy,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, fraud, prima facie torts or other tort; or any and
all claims based on the design or administration of any of the Company’s
employee benefit plan or program, or arising under any Company policy, practice,
or procedure, or employee benefit plan; any and all claims for wages,
commissions bonuses, vacation pay or other paid time off, employee benefits
equity-based compensation, or other compensation or payments of any kind or
nature, or for continued employment with the Company in any position; or under
any other local, state, or federal law, regulation or ordinance; or under any
public policy, contract or tort, or under common law; or any claim for wrongful
discharge, breach of contract, or infliction of emotional distress; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”);
provided, however, that nothing contained in this General Release shall apply
to, or release the Company from, (i) any obligation of the Company contained in
the Agreement to be performed after the date hereof or (ii) any vested or
accrued benefits pursuant to any employee benefit plan, program or policy of the
Company. 3. I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above. 4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). 5. In signing this General Release, I acknowledge and
intend that it shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. I expressly consent that this General Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I covenant that I shall not directly or
indirectly, commence, maintain or prosecute or sue any of the Released Persons
either affirmatively or by way of cross-complaint, indemnity claim, defense or
counterclaim or in any other manner or at all on any Claim covered by 19
135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010020.jpg]
this General Release. I further agree that in the event I should bring a Claim
seeking damages against the Company, or in the event I should seek to recover
against the Company in any Claim brought by a governmental agency on my behalf,
this General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release. 6. I agree
that neither this General Release, nor the furnishing of the consideration for
this General Release, shall be deemed or construed at any time to be an
admission by the Company, any Released Party or myself of any improper or
unlawful conduct. 7. I agree that this General Release is confidential and agree
not to disclose any information regarding the terms of this General Release,
except to my immediate family and any tax, legal or other counsel I have
consulted regarding the meaning or effect hereof or as required by law, and I
will instruct each of the foregoing not to disclose the same to anyone. 8. Any
non-disclosure provision in this General Release does not prohibit or restrict
me (or my attorney) from responding to any inquiry about this General Release or
its underlying facts and circumstances by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority or any other
self-regulatory organization or governmental entity. 9. Without limitation of
any provision of the Agreement, I hereby expressly re-affirm my obligations
under Sections 1.5, 1.6, 1.7, 1.8, 1.9, 1.10 and 3.1. 10. Whenever possible,
each provision of this General Release shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
General Release is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this General Release shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. “Affiliate” means, with respect to any Person, any
Person that controls, is controlled by or is under common control with such
Person or an Affiliate of such Person. “Person” means an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization,
investment fund, any other business entity and a governmental entity or any
department, agency or political subdivision thereof. “Subsidiary” means, with
respect to any Person, any corporation, limited liability company, partnership,
association, or business entity of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a 20
135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010021.jpg]
combination thereof, or (ii) if a limited liability company, partnership,
association, or other business entity (other than a corporation), a majority of
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a limited
liability company, partnership, association, or other business entity (other
than a corporation) if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association, or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association, or other business
entity. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT: a. I HAVE
READ IT CAREFULLY; b. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED; c. I VOLUNTARILY CONSENT TO EVERYTHING IN IT; d. I HAVE BEEN
ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE AGREEMENT AND THIS RELEASE) BEFORE
EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I
HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION; e. I HAVE HAD AT LEAST 21 DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
_______________ __, _____ TO CONSIDER IT AND THE CHANGES MADE SINCE THE
_______________ __, _____ VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD; f. THE CHANGES TO THE AGREEMENT SINCE
_______________ ___, _____ EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.
g. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT; h. I ACKNOWLEDGE THAT MY
ACCEPTANCE OF ANY OF THE MONIES 21 135944.00100/116937659v.7



--------------------------------------------------------------------------------



 
[xelb-20181231ex1010022.jpg]
PAID BY THE COMPANY AS DESCRIBED IN SECTIONS __ OF THE EMPLOYMENT AGREEMENT, AT
ANY TIME MORE THAN SEVEN DAYS AFTER THE EXECUTION OF THIS AGREEMENT WILL
CONSTITUTE AN ADMISSION BY ME THAT I DID NOT REVOKE THIS AGREEMENT DURING THE
REVOCATION PERIOD OF SEVEN DAYS; AND WILL FURTHER CONSTITUTE AN ADMISSION BY ME
THAT THIS AGREEMENT HAS BECOME EFFECTIVE AND ENFORCEABLE. i. I HAVE SIGNED THIS
GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL
RETAINED TO ADVISE ME WITH RESPECT TO IT; AND j. I AGREE THAT THE PROVISIONS OF
THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY
AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY
AND BY ME. DATE: ___________ __, ______ ______________________________ James F.
Haran Acknowledged and agreed as of the date first written above: XCEL BRANDS,
INC. By: Name: Robert W. D’Loren Title: Chairman and CEO 22
135944.00100/116937659v.7



--------------------------------------------------------------------------------



 